Citation Nr: 0420836	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of an avulsion fracture of the distal tip of 
the right fifth finger and a fracture of the mid and proximal 
shaft of the right fourth metacarpal, with nerve damage to 
the dorsal cutaneous branch of the right ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 and February 1999 rating decision 
by the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's right hand is his major hand.

2.  The veteran's right ulnar neuropathy is manifested by 
subjective complaints of pain, weakness, and loss of feeling; 
objective findings revealed incomplete paralysis with 
decreased muscle strength, mild hypothenar eminence atrophy 
and mild clawing of the fourth digit.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right ulnar neuropathy have not been met.  38 U.S.C.A. 1155 § 
(West 2002), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8516 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 1998 Statement of the Case and February 1999, August 
2001, August 2002 and February 2004 Supplemental Statements 
of the Case, and June 2003 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in June 2003, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  


Factual Background

In a March 1994 decision, the RO granted a noncompensable 
rating for the veteran's service-connected right hand 
disorder, effective September 15, 1993.

A VA discharge summary, dated September 1997, shows the 
veteran was admitted to the VA hospital due to cocaine 
dependency.  One of the veteran's pertinent complaints during 
admission was intermittent right hand pain, for which he was 
administered Motrin.  No discharge diagnosis, pertaining to a 
right hand disorder was noted.  

In October 1997, the veteran applied for an increased rating 
for his right hand disorder.  A November 1997 rating 
decision, confirmed and continued the previous noncompensable 
rating.

The RO received the veteran's substantive appeal in February 
1998.  The veteran noted that he was involved in physical 
therapy and took medication for his right hand pain.  He 
further commented that he was informed by a VA doctor that he 
suffered from nerve damage and arthritis in his right hand.

During a July 1998 VA examination, the veteran complained of 
chronic pain in his right hand as well as soreness and 
tenderness.  He reported that weather changes and heavy use 
of his hand aggravate his condition.  Examination of the 
right hand revealed no swelling or deformity.  The tip of the 
5th finger was bulbous and slightly tender.  The right hand 
had an excellent grip and grasp and a normal flexor and 
extensor function.  Sensation and dexterity were both found 
to be normal.  The diagnosis was residual fractures of the 
right hand fourth metacarpal and small finger as well as 
arthritis.  An X-ray study of the hand, conducted in July 
1998, revealed minimal arthritis.

VA outpatient treatment notes dated September 1997 to July 
1998 reflect treatment for a variety of disorders, including 
treatment for right hand pain.  In a September 1997 treatment 
note, the veteran presented with complaints of right hand 
pain and he noted a history of right hand pain for many years 
since service.  He explained that the pain and stiffness in 
his right hand was more prominent in cold or damp weather and 
it lasted for two to three days.  Examination showed no 
swelling or decreased range of motion.  Further there was no 
pain elicited on palpitation of joints or on flexion.  The 
diagnosis was possible early arthritis.  An X-ray study of 
the right wrist, performed in September 1997, revealed no 
significant bone of joint abnormality.  In April 1998, he 
underwent an electromyography (EMG).  The nerve conduction 
study revealed normal sensory and motor nerve conduction 
except for the right ulnar sensory which had a low amplitude 
and prolonged distal latency.  The diagnostic impression 
showed findings consistent with mild right ulnar sensory 
mononeuropathy lesion distal to dorsal ulnar cutaneous 
sensory nerve.  A June 1998 treatment note showed the veteran 
had previously attempted suicide on numerous occasions by 
cutting his wrists.  In July 1998, he complained of carpal 
tunnel in his right wrist.  The diagnostic impression was 
neuropathy.

Additional VA outpatient treatment notes show that in August 
1998, the veteran requested treatment at the VA Pain Clinic 
for mononeuritis of the upper limb.  Upon referral to the 
Pain Clinic in August 1998, the examiner reported that he 
would not accept the veteran into the Cincinnati VA Pain 
Clinic because the veteran was being treated at the Cleveland 
VA Pain Clinic.  The examiner further commented that the Pain 
Clinic would not treat drug or alcohol dependent patients.

VA discharge summaries dated in November 1998 and June 1999 
show a consistent diagnosis of chronic right hand neuropathy.

During a January 1999 VA examination, the veteran noted that 
he had been wearing a wrist brace for about a year, which was 
given to him by his physical therapist.  He complained of 
constant pain on both sides of his right hand in the area of 
the fourth and fifth metacarpal.  He further complained of 
right grip weakness and reported a loss of feeling in the 
right thenar eminence.  He could write for three to four 
minutes but then his hand tired and he experienced spasms.  
Neurological examination showed range of motion of the right 
wrist as follows: palmar flexion 0 to 63 degrees and 
dorsiflexion 0 to 42 degrees.  These movements elicited 
increased pain in the area of his hand around the fourth and 
fifth metarsals where the pain existed previously.  Pronation 
of the right wrist was 0 to 80 degrees, supination was 0 to 
170 degrees, ulnar deflection was 0 to 25 degrees, radial 
deflection was 0 to 12 degrees.  A right fist was made with 
the small and fourth fingers flexing to the midline crease, 
the second and third fingers flexing to 1/4 inch from the 
midline crease.  Fine movements of the fingers were normal on 
the right.  A manometer reading showed 22 pounds of force in 
the right grip and the left grip showed 48 pounds of force.  
He elicited active movement strength against resistance and 
dorsiflexion of the right wrist was 75 percent of normal 
while palmar flexion of the right wrist was 50 percent of 
normal.  Position sense was normal in the right fingers.  He 
had a hypesthesia of the hypothenar eminence of the right 
hand and the dorsum of the right hand and all the fingers of 
the right hand on the dorsal surface.  Radioperiosteal 
reflexes were bilaterally hypoactive and equal and no 
temperature differences were palpated in either hand.  The 
examiner noted that nerve damage was present and was 
manifested by ulnar nerve distribution hypesthesia of the 
right hand and a fracture of the fourth metacarpal could 
effect the nerve in that portion of the right hand.  The 
examiner opined that it was more likely than not that nerve 
damage was due to the hand injury in service. 

In a February 1999 rating decision, the RO increased the 
veteran's disability rating to 30 percent for his service-
connected right hand disorder.

During a February 2000 video conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had very little use of his little finger and ring finger due 
to the lack of strength and numbness he experienced in them.  
On a scale of one to ten he estimated that the pain in his 
hand was an eight.  In regards to therapy for his hand, he 
reported shock treatment and massages.  

In March 2000, the Board remanded the veteran's claim in 
order to obtain additional treatment records, which the 
veteran had previously identified.

VA outpatient treatment notes dated in April 2000, show the 
veteran presented with complaints of nerve damage and carpal 
tunnel syndrome in his right wrist.  He rated the pain he 
experienced as 6.5.   

In a July 2000 statement from the veteran, he reported that 
his right hand disorder limited all types of labor jobs 
because the disorder caused pain and limitation.  He 
indicated that he took medication daily to alleviate the 
pain, however, the medication decreased his alertness. 
  
VA outpatient treatment notes dated from 1999 to 2001 show 
consistent complaints of right hand and wrist pain and reveal 
diagnoses of carpal tunnel syndrome and right mononeuropathy 

During an April 2001 VA examination, the veteran reiterated 
his previous complaints regarding his right hand.  He noted 
that he wore a cock-up splint on his right wrist.  The 
examiner reported having reviewed the claims folder.  Upon 
examination, tenderness, soreness and pain were noted over 
the fourth metacarpal.  He could get pulps to palm normally 
and he had normal motion in all of the small joints to the 
fingers and thumb.  There was some diminished grip and grasp 
and there was some difficulty with dexterity getting the 
thumb to the tip of the little finger.  The flexor and 
extensor function was intact.  The diagnosis was residual 
fracture, distal phalanx, right fifth finger and right fourth 
metacarpal.  The examiner concluded that the veteran would 
have difficulty with work as far as repetitive use and 
repetitive heavy gripping and grabbing with the right hand.  
An X-ray study of the right hand revealed deformity of the 
distal end of the distal phalanx of the right fifth finger 
with a small free bony fragment and it suggested that an 
acute or chronic fracture must be considered.

The veteran presented for a VA neurology examination in May 
2001.  The examiner reported having reviewed the claims 
folder.  He reported right hand numbness, tingling and 
weakness mainly involving the fourth and fifth digits.  The 
sensation traveled up to the neck at times.  He also reported 
severe grip weakness in the right hand and noted a constant 
sensation of numbness in his forearm, approximately 1.0 
centimeters proximal to the elbow.  The paresthetic 
sensations were most severe towards the ulnar aspect of the 
forearm and improved towards the radial side.  He reported 
that he was attending school to learn how to become a 
computer technician.  Physical examination revealed mild 
hypothenar eminence atrophy, as well as mild clawing of the 
fourth digit.  The clawing involved the dorsal 
interphalangeal joint.  Wrist extension was graded as 5-/5 
and he was unable to extend the right wrist beyond 60 degrees 
without complaining of pain.  Comparison testing of the right 
thumb, index and middle fingers showed mild weakness when 
compared to the left.  Finger abduction on the right seemed 
symmetric when compared to the left.  The examiner opined 
that the test results support a diagnosis of ulnar 
neuropathy, both sensory and motor.  The injury limited the 
use of the veteran's hand in terms of grip strength and 
sensation over the areas of the palm as well as the fourth 
and fifth digits.  The examiner indicated that the veteran 
was not totally disabled as a result of the right hand injury 
and neuropathy nor was he unemployable.

The veteran's most recent VA outpatient treatment notes dated 
from July 2001 to November 2003 show minimal complaints or 
treatment for a right hand disorder. 

In March 2003, the Board remanded the veteran's claim for 
further compliance with VCAA.

Analysis

The veteran contends that his service-connected residuals of 
an avulsion fracture of the distal tip of the right fifth 
finger and a fracture of the mid and proximal shaft of the 
right fourth metacarpal, with nerve damage to the dorsal 
cutaneous branch of the right ulnar nerve, are more disabling 
than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has rated the veteran under Diagnostic Code 8516, 
which pertains to the ulnar nerve.  Under Diagnostic Code 
8516, a 60 percent rating for the major extremity is 
warranted when the evidence establishes complete paralysis 
characterized as the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers or 
reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Compensation is also provided for incomplete paralysis of the 
dominant-side ulnar nerve that is severe (40 percent), 
moderate (30 percent), and mild (10 percent).  Diagnostic 
Code 8516.  The term incomplete paralysis, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement in wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a. 

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 
38 C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 4.2, 
4.6 (2003).
After a review of the evidence, the Board finds that the 
veteran's service-connected right ulnar neuropathy is 
primarily manifested by a disability that is not more than 
moderate incomplete paralysis of the right ulnar nerve as 
contemplated by Diagnostic Code 8516.  The clinical findings 
demonstrate only moderate neurological signs regarding the 
ulnar nerve, only slightly decreased muscle strength, and 
only mild hypothenar eminence atrophy and mild clawing of the 
fourth digit.  Clearly, the right hand impairment does not 
rise to the level of severe impairment as contemplated for a 
40 percent rating.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right ulnar neuropathy has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right ulnar 
neuropathy is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.
 
In summary, for the reasons and bases stated above, the Board 
has concluded that an rating in excess of 30 percent is not 
warranted for the veteran's service-connected right ulnar 
neuropathy.  Accordingly, the benefit sought on appeal is 
denied.

ORDER

Entitlement to a disability rating greater than 30 percent 
for residuals of an avulsion fracture of the distal tip of 
the right 5th finger and a fracture of the mid and proximal 
shaft of the right 4th metacarpal, with nerve damage to the 
dorsal cutaneous branch of the right ulnar nerve is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



